UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 22, 2011 (July 20, 2011) BANCORP RHODE ISLAND, INC. (Exact name of registrant as specified in its charter) Rhode Island (State or other jurisdiction of incorporation) 333-33182 05-0509802 (Commission File Number) (IRS Employer Identification Number) One Turks Head Place, Providence, Rhode Island 02903 (Address of principal executive offices) (401) 456-5000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Item 8.01.Other Events On July 20, 2011, the Board of Directors (the “Board”) of Bancorp Rhode Island, Inc. (“Bancorp”) appointed John A. Yena as Chairman of the Board of Bancorp and Bank Rhode Island, the wholly-owned subsidiary of Bancorp.The Board also appointed Meredith A. Curren as Vice Chairman of the Board of Bancorp and Bank Rhode Island.Mr. Yena has been a member of the Bancorp Board since inception and has served as Vice Chairman of the Board of each of Bancorp andBank Rhode Island since July2003.Ms. Curren has been a member of the Board since 2002. Item 9.01.Financial Statements and Exhibits (c)Exhibits Exhibit No.Exhibit None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BANCORP RHODE ISLAND, INC. By: /s/ Linda H. Simmons Linda H. Simmons Chief Financial Officer Date:July 22, 2011
